 

Exhibit 10.4

 

Patent Security Agreement

 

Patent Security Agreement, dated as of October 1, 2014, by INVENTERGY GLOBAL,
INC., a Delaware corporation, INVERTERGY, INC., a Delaware corporation
(collectively, the “Pledgor”), in favor of DBD CREDIT FUNDING LLC, in its
capacity as collateral agent pursuant to the Revenue Sharing and Note Purchase
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), between Inventergy, Global., Inc., a Delaware
corporation, Inventergy, Inc., a Delaware corporation (collectively, the
“Company”), each of the Purchasers party thereto from time to time, (in such
capacity, the “Collateral Agent”).

 

Witnesseth:

 

Whereas, the Pledgor is party to a Security Agreement of even date herewith (the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgor is required to execute and deliver this Patent Security Agreement;

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Revenue Sharing
and Note Purchase Agreement, the Pledgor hereby agrees with the Collateral Agent
as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:

 

(a)       registered Patents and applications of the Pledgor listed on Schedule
I(a) of the Revenue Sharing and Note Purchase Agreement; and

 

(b)       all Proceeds of any and all of the foregoing.

 

SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Patent Security Agreement are granted in conjunction with
the security interests granted to the Collateral Agent pursuant to the Security
Agreement, and Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interests in the
Patents made and granted hereby are set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.

 

[Signature page follows]

 

 

 

 

In Witness Whereof, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  Very truly yours,       INVENTERGY GLOBAL, INC.,   as Pledgor       By: /s/
Joseph W. Beyers   Name: Joseph W. Beyers   Title: Chairman & CEO      
INVENTERGY, INC.,   as Pledgor       By: s/ Joseph W. Beyers   Name: Joseph W.
Beyers   Title: Chairman & CEO

 

Accepted and Agreed:

 

DBD CREDIT FUNDING LLC,   as Collateral Agent         By: s/ Jason Meyer    
Name: Jason Meyer     Title: Authorized Signatory  

 



 

 

